Case 1:18-cr-00870-AT Document 51 Filed 01/07/21 Page 1 of 1

 

Federal Defenders USDC SDNY

OF NEW YORK, INC. DOCUMENT
ELECTRONICALLY FILED

David E. Patton DOC #

Executive Director DATE FILED: 1/7/2021

 

and Attorney-in-Chief

January 7, 2021
By ECF
Honorable Analisa Torres
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

Re: United States v. Daniel Logan, 18 Cr. 870 (AT)

Honorable Judge Torres:

| write with the consent of the Government and on behalf of Mr. Logan to
respectfully request that the date on which Mr. Logan must surrender to the Bureau of
Prisons (BOP) be extended from January 12, 2021 for at least three months. This is the
third request for an extension of Mr. Logan’s surrender date.

This additional request is required because it is my understanding that, as of
today’s date, the BOP has not yet designated a facility to which Mr. Logan will surrender,
thereby necessitating his surrender to the United States Marshalls at 500 Pearl Street,
and his detention pending BOP designation at either the MCC or the MDC. Both of those
facilities continue to experience COVID-19 outbreaks. Requiring Mr. Logan to surrender
on January 12, 2020 would expose him to risk of coronavirus infection. A 90-day extension
of Mr. Logan’s surrender date would allow the BOP more time to designate him to a
facility to which he could report directly without such risk.

| have discussed this request with Assistant United States Attorney Nicholas
Chiuchiolo, who consents on behalf of the Government. If Your Honor requires additional
information, | may be reached at the number below, or at Christopher_Flood@fd.org.

Thank you for considering this request
Respectfully submitted,

/s/ Christopher A. Flood
Christopher Flood, Esq.

Assistant Federal Defender
Federal Defenders of New York
(212)417-8734

GRANTED. By April 12, 2021, Defendant shall surrender to the

 

BOP.
SO ORDERED. O}-
Dated: January 7, 2021 ANALISA TORRES

New York, New York United States District Judge
